Citation Nr: 0841957	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence indicates that the veteran died on December [redacted], 
2006, as a result of stage 4 lung cancer.  The appellant 
contends that the lung cancer (and thus the veteran's death) 
resulted from in-service radiation exposure.  Specifically, 
she argues that while serving with the 723rd Tank Battalion, 
the veteran was involved in an exercise in the desert at 
Yucca Flats, Nevada during atomic bomb testing and that this 
radioactive expsoure caused the veteran's lung cancer.  

VA regulations call for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
became manifest after service, though not to a compensable 
degree within any other applicable presumptive period, and 
where it is contended that the disease is a result of 
ionizing radiation in service.  Dose data will be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing.  38 C.F.R. § 
3.311(a)(2).

Lung cancer is a "radiogenic" disease, and the evidence 
currently of record indicates that the veteran's lung cancer 
onset more than five years after separation  The evidence 
indicates that a dose assessment was not requested or 
obtained, however.  Given the manifestation of a radiogenic 
disease within the appropriate time frame and the appellant's 
contention that the veteran was exposed to atmospheric atomic 
testing in service, this must be done.  

Additionally, the Board notes that the evidence indicates 
that all medical records associated with the veteran's lung 
cancer have not been obtained.  These should be requested.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Specific 
notification for development of radiation 
claims should be provided as needed.

2.  The AMC should request the 
outstanding private treatment records 
from Sacred Heart Hospital.  

3.  The AMC should make an attempt to 
verify the veteran's alleged exposure to 
radiation. 

Specifically, the AMC should ask the 
National Personnel Records Center (NPRC) 
or other appropriate agency to provide 
any available records concerning the 
veteran's exposure to radiation, 
including but not limited to Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141). 

The AMC should also request from the 
JSRRC or any other appropriate agency 
unit records or other documents that 
would verify whether Company C of the 
723rd Tank Battalion conducted exercises 
at Yucca Flats during nuclear testing.  

All efforts made should be fully 
documented and negative responses should 
be included in the file if no records are 
found.

3. If any such documents are obtained in 
response to the above requests, the AMC 
should forward the veteran's personnel 
records and other pertinent documents to 
the Defense Threat Reduction Agency to 
prepare a dose estimate, to the extent 
feasible, in accordance with 
38 C.F.R. § 3.311(a)(2)(iii). 

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




